Case 2:17-cr-00587-JMA Document 278 Filed 06/30/21 Page 1 of 1 PageID #: 4638




BEFORE: JOAN M. AZRACK                                        DATE: 6/30/2021
UNITED STATES DISTRICT JUDGE                                  TIME: 1:00 PM (1.5 hrs)
                                                                                 FILED
                            CRIMINAL CAUSE FOR HEARING                           CLERK

DOCKET NO. 17-CR-587 (JMA)                                            3:21 pm, Jun 30, 2021
                                                                         U.S. DISTRICT COURT
DEFENDANT: Christopher McPartland               DEF. #: 1           EASTERN DISTRICT OF NEW YORK
☒ Present ☐ Not present      ☐ Custody ☒Bail                             LONG ISLAND OFFICE
DEFENSE COUNSEL: Larry Krantz, Lisa Cahill
☐ Federal Defender     ☒ CJA         ☐ Retained

DEFENDANT: Thomas Spota                        DEF. #: 2
☒ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: Nicole Boeckmann, Lara Gatz, Justina Geraci, Mike Maffei

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Mary Ann Steiger                       COURTROOM DEPUTY: LMP

☒   Case Called.            ☒ Counsel present for all sides.
☒   Hearing held.
☐   Defendant waives public reading of the Indictment and enters a plea of not guilty.
☐   Waiver of speedy trial executed; time excluded from through .
☐   Order setting conditions of release and bond entered.
☐   Permanent order of detention entered.
☐   Temporary order of detention entered.
      ☐ Detention hearing scheduled for .
☐   Bail hearing held. Disposition:
☐   Next court appearance scheduled for

Defendant    ☐    Released on Bond       ☐    Remains in Custody.

OTHER:
